MURNAGHAN, Circuit Judge,
dissenting:
Perceiving the result reached by the majority to be unjust, I respectfully dissent. The majority opinion not only creates a formidable obstacle to an individual plaintiff’s quest for vindication of her civil rights, but also, undermines generally the remedial nature and statutory objectives of Title VII.
Dickey alleged below that during the course of her nine-month employment with the Region P. Human Development Agency she had been harassed sexually by defendant Greene and, in September, 1976, had been discharged from her employ with Region P, by Greene, because of her steadfast refusal to succumb to his advances. Immediately after her firing, in October, 1976, Dickey filed a charge of discrimination with the EEOC. The power to hear charges against persons engaging in discriminatory, and hence unlawful, employment practices, is initially vested with the EEOC. 42 U.S.C. § 2000e-5(a).1
Dickey had to refile her 1976 complaint with the EEOC in August, 1981. Ostensibly, the EEOC lost or misfiled the original document. It is quite possible that Dickey’s original charge satisfied the hypertechnical requirements of the majority.2 After the EEOC’s belated issuance of a right to sue letter, Dickey promptly filed an action in federal district court.3
Title VII authorizes a civil action against a respondent named in a charge previously lodged with the EEOC. 42 U.S.C. § 2000e-5(f)(1); Mickel v. South Carolina State Employment Service, 377 F.2d 239, 242 (4th Cir.1967), cert. denied, 389 U.S. 877, 88 S.Ct. *1008177, 19 L.Ed.2d 166 (1967).4 Omission of a party’s name from the body of a charge, however, does not automatically mandate dismissal of a subsequent action under Title VII.5 Romero v. Union Pacific Railroad, 615 F.2d 1303, 1311 (10th Cir.1980). See, e.g., Shehadeh v. Chesapeake & Potomac Telephone Co., 595 F.2d 711, 728 (D.C.Cir.1978) (charge sufficient where defendant informally referred to in the body of the charge); Glus v. G.C. Murphy Co., 562 F.2d 880, 887-88 (3d Cir.1977), cert. denied, 449 U.S. 949, 101 S.Ct. 351, 66 L.Ed.2d 212 (1980) (charges sufficient where there is enough identity of interest between respondent and defendant to satisfy the notice requirement of Titl¡e VII).
“EEOC charges must be construed with utmost liberality since they are made by those unschooled in the technicalities of formal pleading.”6 Kaplan v. Int’l Alliance of Theatrical & Stage Employees & Motion Picture Operators, 525 F.2d 1354, 1359 (9th Cir.1975). See EEOC v. Western Publishing Co., Inc., 502 F.2d 599, 602-603 (8th. Cir.1974) (“lay complainants’ charges are to be construed broadly in a liberal manner in order to effect the ‘remedial and humanitarian underpinnings of Title VII and of the crucial role of private litigants in the statutory scheme’ ”); Sanchez v. Standard Brands, Inc., 431 F.2d 455, 465 (5th Cir.1970) (“It would falsify the Act’s hopes and ambitions to require verbal precision and finesse from those to be protected.”).
Title VII, therefore, does not demand procedural exactness from lay complainants. “It is sufficient that the EEOC be apprised, in general terms, of the alleged discriminating parties and the alleged discriminatory acts.” Kaplan, supra, 525 F.2d at 1359 (emphasis supplied). Cf. Russell v. American Tobacco Co., 528 F.2d 357, 365 (4th Cir.1975), cert. denied, 425 U.S. 935, 96 S.Ct. 1666, 48 L.Ed.2d 176 (1976) (charge need not be phrased with the specificity of a legal pleading, if it notifies the EEOC that the defendants have acted diseriminatorily).
Here, in contrast, the majority has held the plaintiff to an unreasonably high standard of legal draftsmanship. Dickey is to be denied her day in court, not because she did-not name at least one defendant on the EEOC charge form, but because she did not place the defendants’ names on a particular line of the EEOC form.
The inequity of such a technical requirement is manifest, in that Dickey accurately completed the EEOC’s form, according to its instructions. The particular section of the form in which the majority would demand that a plaintiff list all the individual defendants is captioned:
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME. (If more than one list below).
(Appendix A). Dickey filled in the name of her technical employer, Region P. Human Development Agency. (Greene, Baker and .King are all agents of Region P by virtue of their official capacities). Moreover, the caption clearly suggests that the complainant should list an institutional employer, rather than its officials. On the same form the EEOC has provided a section entitled, “PARTICULARS ARE.” (Id.). In that section, Dickey specifically cited Greene as the individual who sexually harassed her on the job.7
*1009■ Although Baker and King were not named in the EEOC charge, Dickey’s statements on the EEOC charging form provided clear and concise notice to the EEOC of her complaint that Greene had discriminated against her.
Therefore, for the aforementioned reasons, I would affirm that part of the district court’s decision dismissing the complaint as to Baker and King and reverse that portion of the district court’s decision dismissing the complaint against Greene. I respectfully dissent.

. The filing of a timely charge of discrimination with the EEOC is a jurisdictional prerequisite to the institution of a lawsuit. Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974).


. Indeed, the EEOC has twice amended its charging form since 1976.


. A civil action may be commenced by a person aggrieved if brought within 90 days of the issuance of an EEOC right to sue letter. 42 U.S.C. § 2000e-5(f)(l). Thus, where an aggrieved person satisfies the statutory requirements, subject matter jurisdiction is divested from the EEOC and transferred to the United States District Court. Id.


. In Mickel there was no mention whatever of the party whom the plaintiff sought to sue. Here, in striking contrast, Greene is not only mentioned but the charge of sexual harassment by him is made explicit. Furthermore, the association, if any, between a corporation interested in hiring and a State agency designed to promote employment was tenuous. Here, however, we have an employer, Region P, and its executive director.


. The federal regulations exact no more for a satisfactory charge than “a written statement sufficiently precise to identify the parties and to describe generally the action or practices complained of.” 29 C.F.R. § 1601.11 (1982).


. See also 29 C.F.R. § 1601.34 (1982) (“These rules and regulations shall be liberally construed to effectuate the purpose and provisions of Title VII.”).


. “Rev. Greene often made vulgar remarks in front of me.... Rev. Greene often made sexual advances to me and I was afraid to work in the same office with him.” (Appendix A).